Filed 7/1/16 P. v. Mitchell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C081191

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. CM041820 &
                                                                                        SCR95931)
         v.

STEVEN ROGER MITCHELL,

                   Defendant and Appellant.




         Appointed counsel for defendant Steven Roger Mitchell has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
Case No. SCR95931
        On September 19, 2013, defendant violated his restraining order when he peeled
out of his driveway, flipped off his neighbor (the person protected by the restraining
order), threw rocks at her, and yelled something like, “[T]his isn’t over yet, I’ll get you.”
        On November 4, 2013, defendant was charged by misdemeanor complaint with
two counts of disobeying a court order. (Pen. Code, § 166, subd. (a)(4)--counts 1 & 2.)1
        On October 16, 2014, defendant failed to appear in court as required for a trial
setting. Thereafter, the complaint was amended to allege failure to appear. (§ 1320,
subd. (a)--count 3.)
Case No. CM41820
        On April 2, 2014, Butte County Sheriff’s deputies executed a search warrant at
defendant’s property and found a possible methamphetamine laboratory in a shed on the
property.
        On August 21, 2014, defendant was charged by criminal complaint with
manufacturing a controlled substance. (Health & Saf. Code, § 11379.6, subd. (a)--
count 1.) The complaint was amended on June 11, 2015, to allege defendant maintained
a space to manufacture a controlled substance. (Health & Saf. Code, § 11366.5, subd.
(a)--count 2.)




1   Undesignated statutory references are to the Penal Code.



                                              2
Entry of Pleas and Sentencing
       On June 11, 2015, defendant entered a negotiated plea of no contest to count 2 in
case No. CM41820, and counts 2 and 3 in case No. SCR95931 in exchange for dismissal
with a People v. Harvey (1979) 25 Cal.3d 754 waiver of the remaining counts in both
cases, as well as all charges in case No. SCR097806. The parties stipulated to the
existence of a factual basis for the pleas.
       Defendant filed a motion to withdraw his pleas in both cases. The prosecution
opposed the motion. On October 15, 2015, the trial court heard and denied the motion.
       On December 10, 2015, the trial court placed defendant on three years of formal
probation subject to specified terms and conditions, including that he serve 60 days in
county jail with credit for time served. The court imposed fees and fines as set forth on
page 19 of the probation report (with the exception of the recommended nonmandatory
fees, fines, penalties, & assessments as to case No. SCR95931, count 2), reserved
jurisdiction on the issue of victim restitution to Deborah and Nicholas D., and awarded
defendant six days of presentence custody credit.
       Defendant filed a timely notice of appeal in both cases.
                                              II
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              3
                                   DISPOSITION
       The judgment is affirmed.




                                              /s/
                                            Blease, J.


We concur:




  /s/
Raye, P. J.




  /s/
Duarte, J.




                                        4